Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/978,578, filed on February 19, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
Claim 8 recites the term “it” in line 1. For examination purposes, the term “it” has been construed as “the pedestal rocker”. The examiner suggests changing the term “it” to “the pedestal rocker” for clarity. 
Claim 19 recites the term “its” in line 6. For examination purposes, the term “it” has been construed as “the pedestal rocker’s”. The examiner suggests changing the term “it” to “the pedestal rocker’s” for clarity

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes et al. (US 7823513 B2).
Regarding claim 1, Forbes teaches (Fig. 1f-1j and 3h-3i): A system for a rail vehicle truck (22), comprising: a pedestal rocker (38, 166) laterally movable about an axis perpendicular to an axle (48; Fig. 1a) of a wheelset (50)(rocker rocks both lengthwise and sideways; col. 54, lines 32-36; Fig. 3i), the pedestal rocker (38, 166) positioned between a roof of a pedestal jaw (annotated Fig. 1i below) of a side frame (26) and a bearing adapter (44, 162) (Fig. 1i) with a convex lower surface (164) of the pedestal rocker (38, 166) in face sharing contact with a concave upper surface (160) of the bearing adapter (44, 162) (col. 27, lines 54-66; Fig. 3h-3i). 
Regarding claim 2, Forbes teaches the elements of claim 1, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the roof of the pedestal jaw (annotated Fig. 1i below) includes a recess (annotated Fig. 1i below). 
Regarding claim 3, Forbes teaches the elements of claim 2, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): an upper, flat surface of the pedestal rocker (38, 166) is in face sharing contact with the recess on the roof of the pedestal jaw (annotated Fig. 1i below). 
Regarding claim 4, Forbes teaches the elements of claim 2, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): a length of the recess (annotated Fig. 1i below) is longer than a corresponding length of the pedestal rocker (38, 166)(Fig. 1i and 3i) and a width of the recess is greater than a corresponding width of the pedestal rocker (38, 166) (Fig. 1i and 3h; Col. 5, lines 27-37). 
Regarding claim 5, Forbes teaches the elements of claim 1, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the convex lower surface (164) includes a first radius of curvature and wherein the concave upper surface (160) includes a second radius of curvature (para. 0027, lines 59-63; Fig. 3h-3i).
Regarding claim 8, Forbes teaches the elements of claim 1, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the axis of the pedestal rocker (38, 166) about which the pedestal rocker (38, 166) is movable (the pedestal rocker permits both lateral swinging of the sideframes and longitudinal rocking of the wheelset ends) is parallel to a direction of railway tracks on which the rail vehicle truck is configured to be positioned (col. 5, lines 47-60; Fig. 3h-3i). 
Regarding claim 9, Forbes teaches the elements of claim 8, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the pedestal rocker (38, 166) is movable (the pedestal rocker permits both lateral swinging of the sideframes and longitudinal rocking of the wheelset ends) in a direction perpendicular to the direction of railway tracks on which the rail vehicle truck is configured to be positioned (col. 5, lines 47-60; Fig. 3h-3i).
Regarding claim 10, Forbes teaches the elements of claim 8, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the axle (48) of the wheelset (50) is positioned within an opening framed by the bearing adapter (44, 162)(col. 18, lines 1-3), the axle (48) perpendicular to the direction of the railway tracks (Fig. 1f).
Regarding claim 11, Forbes teaches the elements of claim 1, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the rail vehicle truck (22) includes two parallel side frames (26) coupled via a bolster (24), each side frame (26) including two pedestal jaws  (Fig. 1a) and two corresponding bearing adapters (44)(Fig. 1f).
Regarding claim 12, Forbes teaches the elements of claim 1, as stated above. Forbes further teaches (Fig. 1f-1j and 3h-3i): the pedestal rocker (38, 166) is cast from steel (col. 26, lines 26-28). 
Regarding claim 14, Forbes teaches (Fig. 1f-1j and 3h-3i): A system comprising: a rail vehicle truck (22) including two spaced apart parallel side frames (26) coupled via a bolster (24); the two side frames (26) including two pedestal jaws (Fig. 1a) at each end (annotated Fig. 1i below); and a pedestal jaw of the two pedestal jaws interfaced with a wheel bearing adapter (44, 162) via a pedestal rocker (38, 166) adapted to swing laterally (the pedestal rocker permits both lateral swinging of the sideframes and longitudinal rocking of the wheelset ends) about an axis parallel to straight railway tracks on which the rail vehicle truck (22) is configured to be positioned (col. 5, lines 47-60; Fig. 3h-3i), the pedestal rocker (38, 166) including a flat upper surface (Fig. 3h) in face sharing contact with a recess in a roof of the pedestal rocker (annotated Fig. 1i below), and a convex lower surface (164) placed on a concave mating surface (160) of the bearing adapter (44, 162) (Fig. 3h-3i). 
Regarding claim 15, Forbes teaches the elements of claim 14, as stated above. Forbes teaches (Fig. 1f-1j and 3h-3i): the bearing adapter (44, 162) frames a wheelset (50) including an axle (48), and two or more wheels (50) mounted on the axle (48), the axle (48) perpendicular to the axis about which the pedestal rocker (38, 166) is adapted to swing (rocker rocks both lengthwise and sideways; col. 54, lines 32-36; Fig. 3i).
Regarding claim 17, Forbes teaches the elements of claim 14, as stated above. Forbes teaches (Fig. 2d-2e): the pedestal rocker (38, 166) touches the mating surface (160) at a center of the mating surface (160). 
Regarding claim 19, Forbes teaches (Fig. 1f-1j and 3h-3i): A system for a rail vehicle truck (22), comprising: a pedestal jaw including a recess (annotated Fig. 1i below) on a first surface of the pedestal jaw facing a second surface (160) of a bearing adapter (44, 162) (Fig. 1i), the second surface (160) being concave (Fig. 3h-3i); and a pedestal rocker (38, 166) in face sharing contact with each of the recess on the first surface of the pedestal jaw and the second surface of the bearing adapter (Fig. 1i and 3h-3i), the pedestal rocker (38, 166) adapted to laterally swing (the pedestal rocker permits both lateral swinging of the sideframes and longitudinal rocking of the wheelset ends) about the pedestal rocker’s longitudinal axis perpendicular to each of a direction of straight railway tracks on which the rail vehicle truck is configured to be positioned (col. 5, lines 47-60; Fig. 3h-3i) and another direction of an axle (48) of a wheelset (50)(rocker rocks both lengthwise and sideways; col. 54, lines 32-36; Fig. 3i) housed within the bearing adapter (44, 162). 

    PNG
    media_image1.png
    477
    714
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 7823513 B2), in view of Taillon (US 5544591 A).
Regarding claim 6, Forbes teaches the elements of claim 1, as stated above. Forbes does not explicitly teach that the first radius of curvature (curvature of 164) is lower than the second radius of curvature (curvature of 160). 
However, Taillon also teaches a known rail car truck wherein (Fig. 3-5): a first radius of curvature (curvature of projection 34) is lower than the second radius of curvature (curvature of 26). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the first radius of curvature lower than the second radius of curvature, as taught by Taillon, to avoid “excessive friction that will prevent the desired degree of rolling movement between the side frame and the roller bearing” (col. 3, lines 26-38). 
Regarding claim 7, Forbes teaches the elements of claim 5, as stated above. Forbes does not explicitly teach that the first radius of curvature is in a range of 2 - 3 inches and the second radius of curvature is in a range of 3 - 4 inches. 
However, Taillon also teaches a known rail car truck wherein (Fig. 3-5): a first radius of curvature is in a range of 2-3 inches (2 inches; col. 3, lines 24-25), but does not explicitly teach that the second radius of curvature is in a range of 3 - 4 inches. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the convex surface with a radius of curvature in the range of 2-3 inches, and a concave surface with a radius of curvature of 3-4 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Discovering the optimum range would be obvious to avoid “an unacceptable amount of stress concentration on the top of the projection which may materially affect the life of the roller bearing adapter and/or interface plate” and “excessive friction that will prevent the desired degree of rolling movement between the side frame and the roller bearing” (Taillon, col. 3, lines 26-38). 
Further, the applicant assigns no criticality for the second radius of curvature to be in the range of 3-4 inches. 
Regarding claim 16, Forbes teaches the elements of claim 14, as stated above. Forbes does not explicitly teach that a radius of curvature of the convex lower surface (164) of the pedestal rocker (38, 166) is lower than another radius of curvature of the concave mating surface (160) of the bearing adapter (44).
However, Taillon also teaches a known rail car truck wherein (Fig. 3-5): a first radius of curvature (curvature of projection 34) is lower than the second radius of curvature (curvature of 26). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the first radius of curvature lower than the second radius of curvature, as taught by Taillon, to avoid “excessive friction that will prevent the desired degree of rolling movement between the side frame and the roller bearing” (col. 3, lines 26-38). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 7823513 B2).
Regarding claim 18, Forbes teaches the elements of claim 14, as stated above. Forbes teaches (Fig. 2d-2e): the pedestal rocker (38, 166) extends along a length of an opening between two parallel walls of the pedestal jaw (130) (Fig. 1i), but does not explicitly teach that the rocker extends an entire length of the opening between two parallel walls of the pedestal jaw.
However, it would have been obvious matter of design choice to extend the length of a rocker to the two parallel walls of the pedestal jaw, since such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Extending a length of the rocker to the two parallel walls of the pedestal jaw would ensure adequate support for the rocker while limiting excessive rocking motion exceeding the needs of the railway car. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 7823513 B2), in view of Long et al. (US 6142081 A).
Regarding claim 20, Forbes teaches the elements of claim 19, as stated above. Forbes teaches (Fig. 1f-1j and 3h-3i): the pedestal rocker (38, 166) includes a convex lower surface (164) contacting the second surface (160) of the bearing adapter (44, 162), a flat upper surface contacting the recess on the first surface of the pedestal jaw (Fig. 1i and 3h-3i), but does not explicitly teach arcuate side walls coupling the upper surface and the lower surface.
However, Long also teaches a known railway truck wherein (Fig. 1-5 and 11):  arcuate side walls (178 with groove 180 for inserting retention bar members 190) couple an upper surface (144) and a lower surface (184) of a pedestal rocker (82). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to modify the side walls of the pedestal rocker to be arcuate in shape and add retention bar members, as taught by Long, to accommodate retention bar members and secure the pedestal rocker to the roof of the adapter. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the prior art fails to teach that the pedestal rocker is coupled to the roof of the pedestal jaw via one or more screws. While Forbes teaches (Fig. 2d-2e): a set of upwardly extending lugs or ears, or tangs (124) that tightly engage lugs (122) of the pedestal jaw’s roof, the examiner finds no obvious reason to modify the connection such that the rocker is coupled to the roof of the pedestal jaw via one or more screw. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3961582-A: Teaches (Fig. 13a): a lower member or casting 52A is provided with an upwardly facing concave seat 54A on which is positioned a circular bearing race 57A which holds a plurality of ball bearings 56A; a floating central member or round casting 58A rests on the bearings and is provided with an upper recess having the anti-friction composite disc 60; the disc 60 supports a polished plate 61 on the car body bolster 7. 
US-4363278-A: Teaches a connection 28 operatively joining the bearing 26 to the side frame 14 includes an adapter 30 having a lower radiused surface 32 which fits over an upper portion 34 of the bearing 26; the adapter 30 further includes spaced downwardly depending semicircular side member 36 which interacts with ends of the bearing 26 to prevent lateral movement. 
US-7143700-B2: Teaches pedestal seat 168 may have an accommodation 167, and an insert member, identified as upper or second rocker member 166, analogous to accommodation 161 and insert member 162, with keying or indexing such as may tend to cause the parts to seat in the correct orientation; member 166 may have a downward facing rocking surface 157, which may be machined or otherwise formed to a high degree of smoothness, akin to a ball or roller bearing surface, and may be heat treated, to give a finished bearing part surface for mating, rocking engagement with surface 165.
US-7631603-B2: Teaches a rail road car truck with bi-directional rocking at the sideframe pedestal to wheelset axle end interface; a truck that has self steering that is proportional to the weight carried by the truck; a longitudinal rocker at the sideframe to axle end interface; a swing motion truck that has the combination of a swing motion lateral rocker and an elastomeric bearing adapter pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/1/22